Citation Nr: 1403301	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a skin disorder of the bilateral feet.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a skin disorder of the bilateral feet that is related to service.  He specifically maintains that he was treated for skin problems of the right and left feet during service and since service.  

The Veteran is competent to report having skin problems of both feet during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was treated for a skin problem of the feet on one occasion during service.  A March 1992 treatment report noted that the Veteran complained of blisters and sores of the feet since a road march the previous day.  He stated that he had to wear flip flops after the road march secondary to pain and tenderness.  The assessment was open blisters of the bilateral feet.  

Post-service treatment records indicate that the Veteran was treated for variously diagnosed skin problems of the feet, including athlete's foot and tinea pedis.  

For example, an August 2006 treatment entry from Dermatology Associates noted that the Veteran reported that he had suffered problems with his feet cracking and scaling since he was in the military and served in the jungles of South America during the 1980s.  He stated that, at times, his heels would crack and get very painful.  The Veteran also reported that he noticed some discoloration of his toenails.  The diagnoses were tinea pedis and onychomycosis.  

An October 2008 treatment report from Family Footcare indicated that the Veteran was seen with complaints of a painful left heel.  The examiner reported that the Veteran did have athlete's foot and hyperhydrosis.  The examiner stated that the Veteran's nail plates had normal thickness and color and that there were no corns or calluses.  It was noted that the Veteran had normal pedal hair growth.  As to an impression, the examiner indicated that the Veteran was told that he had plantar fasciitis.  The examiner indicated that the Veteran was also told that he had athlete's foot and hyperhydrosis.  

A May 2009 entry from Dermatology Associates noted that the Veteran stated that he had problems with his feet and a toenail fungus since he was in the military.  The diagnosis was tinea pedis.  

A June 2011 VA feet examination report, with a March 2012 addendum, did not specifically address whether the Veteran had any skin disorders of the right foot or left foot.  

The Veteran has not been afforded an adequate VA examination as to his claim for service connection for a skin disorder of the bilateral feet.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for skin problems of the right and left feet since June 2009.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed skin disorder of the bilateral feet.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records not available on CAPRI or AMIE must be printed and associated with the paper claim file.  The examiner must diagnose all current skin disorders of the right and left feet, to include tinea pedis and athlete's foot.  

The examiner is to provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed skin disorders of the Veteran's right and left feet had their onset during his period of service or are otherwise related to service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of problems with skin disorders of the bilateral feet during service, his documented treatment for blisters and sores of the feet during service, and his reports of treatment for skin problems of the bilateral feet since service.  

The examiner must also opine as to whether any service-connected disorders caused or aggravated any diagnosed skin disorders of the bilateral feet.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


